 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       LOUIS JAMES THIBODEAUX,
 7                                                       No. 3:19-CV-05134-RBL-DWC
 8                                  Plaintiff,
              v.                                         ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
       DANIEL WHITE, et al.,
10                                  Defendants.
11

12          THIS MATTER is before the Court on the Report and Recommendation of Magistrate

13   Judge David W. Christel [Dkt. #16], and the underlying record.

14          (1)    The Report and Recommendation is ADOPTED.
15
            (2)    This case is dismissed without prejudice.
16
            (3)    Thibodeaux’s IFP status is revoked.
17
            The Clerk shall send copies of this Order to Thibodeaux’s last known address and to
18
     Magistrate Judge Christel.
19

20          IT IS SO ORDERED.

21          DATED this 3rd day of June, 2019.
22

23
                                                         A
                                                         Ronald B. Leighton
24                                                       United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
